Title: From George Washington to Thomas Jefferson, 5 April 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon April 5th 1793.

Your Letter of the 1st instant, came to my hands yesterday. I regret the indisposition of General Knox; but hope, as there is yet time for consideration of those matters I referred to the heads of the Departments, no inconvenience will result from the delay, occasioned thereby; unless it should continue much longer. At George Town, I met mister Randolph; & by a Letter just received from mister Lear, I am informed that General Lincoln was expected to be in Philadelphia about the middle of this week.
I am so much surprized, & mortified at the conduct of Judge Turner, that if he should be in Philadelphia at the receipt of this Letter, & not the best evidence of his proceeding to the North-Western Territory immediately; it is my desire that you will, in my name, express to him, as far as my powers will authorise you to do, that I can no longer submit to such abuses of public trust without instituting (if I have powers to set it on foot) an enquiry into his conduct. The same with respect to the Governor of that Territory. Such remissness in those Gentlemen not only reflects upon the common rules of propriety; but must implicate me, in the shamefulness of their conduct, in suffering it.
I hope the account brought by the Captain from Lisbon, had no better foundation than that suggested in your Letter; for I should be sorry to receive a confirmation of it. It was prudent, however, to guard against an event which might have proved unfortunate in case of the capture of the Packet. With esteem & regard, I am Dr Sir, Your very humble Servant

Go: Washington

